DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Gamble (Reg. No. 63,619) on February 01, 2022.

Please enter the following Claims:
1.-14. (Cancelled)

15. (Currently Amended) An assembly of a voice assistant and an instruction forwarding system, where a sound output part is positioned in a vicinity of the voice assistant, the instruction forwarding system comprising:
	the sound output part,
	an instruction receiving portion comprising a plurality of user operable elements, the instruction receiving portion is configured to output a signal when a user operable element is operated and where the instruction receiving portion is configured to output 
	a processing element configured to: 
receive the signal from the instruction receiving portion, 
determine, based on processing the signal, a corresponding command of a plurality of predetermined commands, wherein the corresponding command is associated with the signal and is a command to the voice assistant to control one or more controllable elements to perform at least one operation, one or more commands being defined for each user operable element, and
control the sound output part to output a 
wherein 
the corresponding command is a pre-recorded audio file associated with the signal and with the 
the corresponding command is text associated with the signal and with the 

16. (Previously Presented) An assembly according to claim 15, wherein the instruction receiving portion comprises one or more sensors each configured to output, as the instruction, a signal corresponding to a sensed parameter.

17. (Cancelled) 

18. (Previously Presented) An assembly according to claim 15, further comprising a microphone configured to detect sound from surroundings of the instruction forwarding 

19. (Currently Amended) An assembly according to claim 15, wherein the instruction forwarding system comprises an engagement means configured to maintain the voice assistant and the sound output part in a predetermined positional relationship.

20. (Cancelled) 

21. (Previously Presented) An assembly according to claim 15, wherein one command is defined for each user operable element.

22. (Currently Amended) A method of forwarding an instruction to a voice assistant, the method comprising:
	an instruction receiving portion, comprising a plurality of user operable elements, outputting a signal when a user operable element is operated, the instruction receiving portion outputting different signals when different user operable elements are operated,
	receiving, by a processing element, the signal from the instruction receiving portion, 
determining, based on processing the signal, a corresponding command, from a plurality of predetermined commands, wherein the corresponding command is associated with the signal and is a command to the voice assistant to control one or more controllable elements to perform at least one operation, one or more commands being defined for each user operable element, and
	controlling a sound output part to output a 
wherein
the corresponding command is a pre-recorded audio file associated with the signal and with the 
the corresponding command is text associated with the signal and with the 

23. (Currently Amended) A method according to claim 22, further comprising a step of receiving the instruction, the instruction receiving step comprising detecting activation of one of a plurality of user-operable elements and outputting, as the instruction, information corresponding to which user operable element is activated. 

24. (Currently Amended) A method according to claim 22, further comprising a step of receiving the instruction, the instruction receiving step comprising sensing by a sensor a parameter and outputting, as the instruction, a corresponding signal. 

25. (Cancelled) 

26. (Previously Presented) A method according to claim 22, further comprising a step of detecting sound, where the controlling the sound output part comprises controlling the sound output part based on the sound detected.

27. (Cancelled) 

28. (Previously Presented) A method according to claim 22, wherein one command is defined for each user operable element.



Response to Amendment
	This office action is responsive to “Request for Continued Examination (RCE)” filed January 04, 2022. Claims 15, 16, 18, 19, 21-24, 26 & 28 have been fully considered and are persuasive. Claims 1-14, 17, 20, 25 & 27 have been cancelled.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 15, 16, 18, 19, 21-24, 26 & 28. In view of “Request for Continued Examination (RCE)” filed January 04, 2022. Claims 15, 16, 18, 19, 21-24, 26 & 28 are now considered to be allowable subject matter. 


Allowable Subject Matter
1.	Claims 15, 16, 18, 19, 21-24, 26 & 28 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 15, 16, 18, 19, 21-24, 26 & 28 uniquely identify the distinct features of an instruction forwarding system for a voice assistant.

The cited reference (Smith) teaches a remote control for an electronic device includes a memory for storing a first digitized voice file and a second digitized voice file and a wireless communication module for establishing wireless communication with the electronic device. The remote control also includes first and second user accessible buttons associated with the first and second user accessible buttons, respectively. The remote control also includes a computer processor configured to execute non-transitory instructions to detect a user actuation of one of the first and the second user accessible buttons, retrieve a one of the first and second digitized voice files that is associated with the actuated user accessible button, and transmit the retrieved digitized voice file for delivery to the smartphone in order to remotely trigger a verbally invokable action on the smartphone without verbally speaking a command.
The cited reference (Lee) teaches wherein a mobile terminal may include an audio output module to output sound, a microphone to receive a user's voice input, a detecting device to detect a voice control command, and a controller to control the audio output module to adjust the volume of the sound output by the audio output module based on the voice control command.
The cited reference (Shin) teaches a home appliance and a mobile terminal. The home appliance includes a drive unit, an acoustic output module configured to output sound, a microphone configured to receive sound from an external source, a memory configured to store information related to the home appliance when the home appliance is being operated, an acoustic communication unit configured to output sound containing the information related to the home appliance to the acoustic output module or to extract prescribed information from the sound received via the microphone based on an acoustic communication mode, and a controller 
The cited references fails to disclose a sound output part, an instruction receiving portion comprising a plurality of user operable elements, the instruction receiving portion is configured to output a signal when a user operable element is operated and where the instruction receiving portion is configured to output different signals when different user operable elements are operated, each signal corresponding to an instruction received, and a processing element configured to: receive the signal from the instruction receiving portion, determine, based on processing the signal, a corresponding command of a plurality of predetermined commands, wherein the corresponding command is associated with the signal and is a command to the voice assistant to control one or more controllable elements to perform at least one operation, one or more commands being defined for each user operable element, and control the sound output part to output a sound corresponding to the corresponding command to cause the voice assistant to, in response to receiving the sound, control the one or more controllable elements to perform the at least one operation, wherein the corresponding command is a pre-recorded audio file associated with the signal and with the sound, and the sound output part is controlled based on feeding the pre-recorded audio file to the sound output part to cause the sound output part to output the sound, or the corresponding command is text associated with the signal and with the sound, and the sound output part is controlled based on processing the text to synthesize a sound track and feeding the sound track to the sound output part to cause the sound output part to output the sound. As a result and for these reasons, Examiner indicates Claims 15, 16, 18, 19, 21-24, 26 & 28 as allowable subject matter.
“Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

MARCUS T. RILEY, ESQ.
Acting SPE
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677